Citation Nr: 1440486	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-35 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury.

2.  Entitlement to service connection for a bilateral hand condition to include as secondary to a cold injury.  

3.  Entitlement to service connection for a bilateral foot condition, to include as secondary to a cold injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from January 1970 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for cold injury, bilateral hand and foot conditions to include as due to cold injury, and traumatic arthritis of the left elbow.  The Veteran disagreed and perfected an appeal.  

In March 2010, the Veteran testified at a personal hearing at VA's Central Office in Washington, D.C. before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  

In a May 2010 decision, the Board denied service connection for left elbow traumatic arthritis.  The remaining issues on appeal as listed above, were remanded for additional development of the record in May 2010 and January 2012.  

In a November 2012 decision, the Board denied the Veteran's claims for service connection for residuals of a cold injury, service connection for a bilateral hand condition and a bilateral foot condition, both claimed as residuals of a cold injury.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in April 2014 requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a May 2014 Order, the Court granted the Joint Motion and the case was returned to the Board.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for cold injury residuals of his hands and feet.  The Veteran has consistently reported that he was exposed to extremely cold temperatures while service on active duty in Fairbanks, Alaska.  At his March 2010 personal hearing, the Veteran explained that he was unable to wear the protective cold weather boots in Alaska because they did not have a size big enough for his size 16 foot.  As such, he was reportedly forced to wear leather combat boots which did not adequately protect his feet from the extreme cold temperatures.  

The following symptoms were noted on a VA examination in August 2008:  malleolar edema on the left foot; rough soles of both feet with gross callouses; no hair growth of either foot, fungus infection of the left great toe; some deformity, diminished pinprick; and 1+ dorsalis and pedis and posterior tibial pulses bilaterally.  The examiner noted that the Veteran's symptom history was consistent with a history of a cold injury.  

The following symptoms were noted on a VA examination in July 2010:  cold sensitization of the hands and feet; hyperhidrosis of the hands and feet; paresthesias/numbness of the hands and feet; recurrent fungal infections; disturbance of nail growth, arthritis/joint stiffness; edema of the feet; pigmentation of the hands and feet; thinning of the dorsum of the feet and callouses on the bottom of the feet; prickly feeling of the feet during sleep; numbness/tingling/burning; excessive sweating, sharp burning.  

Notably, the examiner found no history of diabetes mellitus, no evidence of hypertension, no tobacco use, and no risk factors for vascular disease.

X-rays revealed no acro-osteolysis in the setting of a cold injury.  The diagnosis was bilateral degenerative joint disease of the feet and bilateral xerosis of both hands.  The examiner opined against service connection because there was no documentation of a cold injury suffered during service and it would be unusual to suffer cold injury to such a degree and not seek medical attention.  

The 2008 examiner indicated that the Veteran's history was consistent with a history of a likely cold injury to his hands and feet, but opined against service connection because the service treatment records were negative for any reported cold injury symptoms.

In support of his claim, the Veteran submitted an article by Dr. Jerrod Johnson which noted multiple residual symptoms of a cold injury, including, but not limited to, many of the symptoms described by the Veteran.

The Veteran also submitted a portion of a VA manual discussing residuals of cold injuries.  The Veteran maintains that he suffers from many of the symptoms listed in the manual as being associated with cold injury residuals, including chronic fungal infection of the feet, disturbances of nail growth, hyperhidrosis, chronic pain (a burning sensation) abnormal skin color or thickness, cold sensitization, joint pin or stiffness, night pain, edema, numbness, paresthesias, vascular insufficiency indicated by edema, shiny, atrophic skin and hair loss.  

The Veteran also submitted a copy of a Veterans Health Administration (VHA) system-wide training program regarding the diagnosis and management of long term cold injury sequelae.  Critically, this training material specifically states:

While the circumstances of service are always, by statute, for consideration, they are especially important when a determination regarding service connection for the residuals of cold injury must be made, because it is common for the service medical records to contain no information regarding a cold injury.  And discharge examinations commonly show no residuals of cold injury - because the acute injury has healed, and late residuals have not yet appeared.  Despite the lack of evidence of cold injury in the service medical records or on the discharge physical examination, knowledge of the circumstances in which the veteran served may allow VA to establish service connection for residuals of cold injury that are diagnosed long after service.  

This is critical because the Board has already conceded that the Veteran suffered a cold injury in service based on his competent and credible statements of the symptoms he suffered in service; yet, all of the examinations of record rely on the lack of evidence of a cold injury in service and a finding that residuals of cold injury would have been shown at separation.  This rationale is in complete contrast to the findings in the training material noted above, and no examiner has offered any other explanation for the Veteran's cluster of symptoms that are normally associated with cold injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a VA examiner who is able to state whether the Veteran's current symptoms described by the Veteran and noted on the examinations of record (and which are routinely associated with cold injuries) are more likely than not (greater than 50 percent probability); at least as likely as not (a probability of 50 percent); or less likely than not (less than a 50 percent probability) the residuals of the cold injury in service.  The examiner must consider the following symptoms:  cold sensitization of the hands and feet; hyperhidrosis of the hands and feet; paresthesias/numbness of the hands and feet; recurrent fungal infections; disturbance of nail growth, arthritis/joint stiffness; edema of the feet; pigmentation of the hands and feet; thinning of the dorsum of the feet and callouses on the bottom of the feet; prickly feeling of the feet during sleep; numbness/tingling/burning; excessive sweating, and decreased sensation on the feet and hands.  

The examiner must consider that there is no history of diabetes mellitus, no evidence of hypertension, no tobacco use, and no risk factors for vascular disease; and, that the Board has found that the Veteran did suffer a cold injury in service.  The examiner must be informed that all prior examination opinions are not adequate because they rely on a lack of evidence in the service treatment records to support the opinions.  Critically, the examiner must also consider the training material in the claims file, which is available on-line, that specifically states that it is common for the service medical records to contain no information regarding a cold injury.  And discharge examinations commonly show no residuals of cold injury - because the acute injury has healed, and late residuals have not yet appeared.  Despite the lack of evidence of cold injury in the service medical records or on the discharge physical examination, knowledge of the circumstances in which the veteran served may allow VA to establish service connection for residuals of cold injury that are diagnosed long after service.  See Veterans Health Initiative article,  Cold Injury: Diagnosis and Management of Long Term Sequelae, Revised March 2002, pp. 17-18.

A complete rationale for all opinions is required.  

2.  After completion of the requested development and any other necessary development, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remain denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appeallate review if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


